Citation Nr: 9934494	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-03 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The appellant served in the U.S. Army National Guard from 
military 1963 to 1966, to include periods of on active duty 
for training (ACDUTRA) from May 1964 to November 1964, and 
from August 13, 1965 to August 29, 1965.  

In September 1985, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
appellant's claim for service connection for a 
gastrointestinal disorder.  The appellant filed an appeal, 
and, in March 1990, the Board of Veterans' Appeals (Board) 
affirmed the denial.

This matter comes to the Board on appeal from a December 1996 
decision of the RO that denied the appellant's application to 
reopen his claim for service connection on the basis that new 
and material evidence had not been submitted.  The appellant 
timely appealed this denial to the Board.  The appellant 
testified before a local VA official at the RO (RO hearing) 
in January 1998.  In March 1998, the RO issued a Statement of 
the Case (SOC) that continued to deny the appellant's 
application.  That same month, the appellant perfected his 
appeal through the submission of VA Form 9, on which he 
requested a hearing before a Member of the Board at the RO 
(Travel Board hearing).  However, in January 1999, the 
appellant's representative indicated that the appellant had 
advised that he did not wish to appear for any hearing.  The 
appellant's appeal is now before the Board for resolution. 


FINDINGS OF FACT

1.  In September 1985, the RO denied the appellant's claim 
for service connection for a gastrointestinal disorder; the 
appellant appealed.  In a March 1990 decision affirming the 
denial, the Board determined that a gastrointestinal disorder 
preexisted the appellant's ACDUTRA, and was not aggravated 
therein.

2.  New evidence associated with the claims file since the 
March 1990 Board decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that a preexisting gastrointestinal disorder 
increased in severity beyond natural progression during 
ACDUTRA, or otherwise establish that service connection for a 
gastrointestinal disorder is warranted.


CONCLUSIONS OF LAW

1.  The Board's March 1990 decision denying service 
connection for a gastrointestinal disorder is final. 38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  New and material evidence to reopen the claim for service 
connection for a gastrointestinal disorder has not been 
presented; the appellant's application to reopen his claim is 
denied.  38 U.S.C.A. 5108 (West 1991); 38 U.S.C.A. §§ 3.156, 
20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  With respect to the appellant's National 
Guard service, the applicable laws and regulations permit 
service connection only for a disability resulting from a 
disease or injury incurred in or aggravated coincident with 
active duty for training, or for a disability resulting from 
injury during inactive duty for training.  See 38 U.S.C.A. §§ 
101(22), (23), (24); 38 C.F.R. § 3.6. 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).

This claim for service connection for a gastrointestinal 
disorder previously was considered and denied.  In September 
1985, the RO denied the claim on the basis that the no 
gastrointestinal disorder was shown to have been incurred in 
or aggravated during service; the appellant appealed.  In a 
March 1990 decision affirming the denial, the Board 
determined that a gastrointestinal disorder prexisted the 
appellant's ACDUTRA, and was not aggravated therein.  

Evidence then before the Board included the appellant's 
service medical records (SMRs) reflecting that during his 
December 1963 enlistment physical, the appellant reported a 
history of stomach trouble, including gastric hyperacidity 
that was treated successfully with antacids; no defect of the 
abdomen or viscera was noted upon physical examination.  In 
August 1964, during his initial period of ACDUTRA, the 
appellant was treated for complaints of vomiting and diarrhea 
lasting one day, for which a diagnosis of gastroenteritis; 
the October 1964 report of separation examination for that 
period notes only complaints of frequent indigestion, but 
there was no evidence of a stomach disorder upon clinical 
observation.  Also before the Board were a record private 
medical treatment reflecting a January 1966 diagnosis of 
duodenal ulcer; the report of a February 1966 physical 
examination for separation from the Pennsylvania National 
Guard also revealing the presence of a duodenal ulcer (which, 
apparently, the examining physician opined did not exist 
prior to the appellant's enlistment in December 1963); and an 
April 1966 record of hospitalization from February to April 
1966 for complaints of abdominal pain, culminating in a 
diagnosis of duodenitis and rule out gastritis; he then 
reported a family history of gastric ulcers.

In September 1992 and March 1993, the appellant attempted to 
reopen his claim, but the RO explained that new evidence was 
needed to reopen the claim.  In November 1996, the veteran 
submitted additional medical evidence to support his claim.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to this appeal.  When 
the Board disallows a claim, the disallowance becomes final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §  
20.1100.  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105.  The new and material evidence must be 
presented since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-284 (1996).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Second, if, and only if, the Board determines that 
the evidence is new and material, the claim is deemed to have 
been reopened and the claim is evaluated on the basis of all 
of the evidence, both new and old.  See Manio, 1 Vet. App. at 
145.  The first step of the analysis involves two questions: 
(1) is the newly presented evidence "new," that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) is the newly presented evidence "material," i.e., 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the appellant, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the 1990 BVA 
denial includes duplicate service medical records as well as 
statements from Jay Chuck, D.O., and John E. Allgood, M.D.  
Dr. Chuck's April 1966 statement indicates that the appellant 
was hospitalized in February 1966, and that prior to 
undergoing a gastroscopy, he suffered a cardiac arrest.  Dr. 
Chuck noted that the appellant recovered "considerably 
well" but that he had some extra pyramidale symptoms due to 
cerebral anoxia.  Dr. Allgood's statement (typewritten 
January 11, 1969, but changed, by hand, to 1966) simply 
states "this is to certify that Thomas Bryan is under my 
care for a duodenal ulcer." 

A transcript of the veteran's January 1999 hearing shows that 
he testified he had experienced some stomach problems prior 
to his six-month period of ACDUTRA in 1964, but that his 
symptoms increased, and he experienced vomiting.  The 
appellant indicated that he was given antacids.  The 
appellant attributed the aggravation of his stomach problems 
to the food that was served, which he testified he thought of 
as "snot."  The appellant indicated that he lost ten pounds 
during his basic training.  The appellant testified that he 
did not seek medical treatment from private physicians 
following his initial period of ACDUTRA, but that he 
continued to have difficulty with his stomach.   

In analyzing the medical evidence submitted in support of his 
claim for benefits, the Board notes, initially, that the 
duplicative service medical records are, by definition, not 
new.  While the statements from Drs. Chuck and Allgood are 
new, in the sense that such evidence was not previously of 
record, these statements reflect only treatment for GI 
problems in the 1960's; however, given the diagnoses of 
record at the time of the prior final denial, the fact of 
such treatment is no longer in dispute.  Significantly, 
however, neither statement contains competent medical 
evidence or opinion suggesting that a GI condition was 
aggravated during the appellant's ACDUTRA, or otherwise 
establish a basis for entitlement to service connection for a 
GI disorder, to include duodenal ulcer (such as an opinion 
evidence that duodenal ulcer or other chronic GI condition 
was first manifested during ACDUTRA).  Therefore, such 
evidence  is not probative of the question of whether service 
connection for a GI disorder is warranted.  

Furthermore, it would appear that the contentions advanced 
during the appellant's January hearing, i.e., that his 
preexisting gastrointestinal difficulties were aggravated as 
the result of his active duty service, are allegations that 
were considered by the Board in its March 1990 decision.  
However, even if such assertions were deemed new, the Board 
would emphasize that as a lay person without the appropriate 
medical training or expertise, the appellant is not competent 
to render an opinion on a medical matter, such as with 
respect to incurrence of a disability, or aggravation of a 
preexisting disability  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Hence, no matter how sincere the appellant's beliefs 
are, his own statements cannot form the sole basis of support 
for his claim.  Id. Where, as here, medical evidence is 
needed to establish service connection, lay statements, 
without more, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the Board's March 1990 
decision, when viewed either alone or in light of the 
evidence previously or record, is new and material for 
purposes of reopening the appellant's previously denied 
claim.  As such, the Board's decision remains final.  The 
Board is aware of no circumstances in this matter that would 
put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Moreover, the appellant has been informed of the 
evidence necessary to complete his application to reopen his 
claim for service connection for a gastrointestinal disorder.  
See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that in addition to 
considering whether the appellant had submitted evidence that 
was new, and relevant and probative, in the December 1996 
rating decision on appeal, the RO also referred to a third 
criterion (formerly considered by VA in accordance with the 
Court's case law) that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility of a 
change in outcome of the case on the merits.  See Evans, 9 
Vet. App. at 283, citing Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  However, the United States Court of Appeals 
for the Federal Circuit recently held that there was no such 
legal requirement.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  That notwithstanding, the Board finds that applying 
the correct criteria in the first instance is not prejudicial 
to the appellant, since, for the reasons noted above (i.e., 
that no new and material evidence has been submitted), the 
outcome is the same whether the claims are considered under 
the test utilized by the RO, or the correct, two-prong for 
reopening claims set for in 38 C.F.R. § 3.156(a).  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and, 
in light of the above discussion, would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).







ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for a gastrointestinal 
disorder is denied.



_______________________________
JACQUELINE E. MONROE
Member, Board of Veterans' Appeals



 

